Citation Nr: 1013194	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
rating for a right ankle sprain.

2.  Entitlement to service connection for a left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1986 to August 1986, and from June 2006 to 
September 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  For the entire initial rating appeal, the residuals of a 
right ankle sprain have been full range of motion, with no 
ankylosis or malunion of the ankle.

2.  The Veteran sustained a left ankle sprain injury in 
service; experienced chronic left ankle symptoms on service; 
experienced continuous post-service symptoms; has a left 
ankle sprain; the left ankle sprain is related by competent 
evidence to the in-service left ankle sprain injury. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
right ankle sprain are not met for any period.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, Diagnostic Code 5271 
(2009).

2.  With resolution of the doubt in favor of the Veteran, 
the criteria for service connection for a left ankle sprain 
are met.  38 U.S.C.A.  §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The notice requirements of the VCAA require VA to 
notify a claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

The Veteran was provided notice of VCAA in December 2007 
prior to the initial adjudication of his claims for service 
connection for a right and left ankle sprain in the May 2008 
rating decision.  The VCAA letters indicated the types of 
evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the 
downstream disability rating and effective date elements of 
the claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because service connection for a right ankle sprain has been 
established and an initial rating for this condition has 
been assigned, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess, 
19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled. 

Also, it is of controlling significance that, after awarding 
the Veteran was service connected for his right ankle sprain 
and assigning an initial disability rating, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph 
(3), which provides VA has no duty to provide section 5103 
notice upon receipt of a notice of disagreement).  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the RO furnished the Veteran a Statement of the 
Case that addressed the initial rating assigned for a right 
ankle sprain, included notice of the criteria for higher 
ratings for the condition, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105.  The Veteran was afforded VA examinations in October 
2007 and January 2008.  The evidence of record includes 
service treatment records, VA medical records, VA 
examination reports, private treatment records, and 
statements from the Veteran and his representative.  The 
Board otherwise concludes that all relevant evidence 
necessary to decide the issues on appeal have been 
identified and obtained.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
All pertinent due process requirements have been met.  See 
38 C.F.R. 
§ 3.103 (2009).  

Initial Rating for Right Ankle Sprain

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  

In this case, the right ankle sprain was initially assigned 
a noncompensable (0 percent) rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under Diagnostic Code 5271, the 
criterion for a compensable rating of 10 percent is moderate 
limited motion of the ankle.

VA treatment records dated from October 2007 to March 2008 
reflect complaints and treatment for bilateral ankle pain.  
An October 2007 treatment record reflects complaints of dull 
pain, grinding, and snapping sounds.  The records further 
noted that the Veteran had x-rays of the ankles in September 
2007 and was told that he was fine.

An October 2007 VA General Medical Examination reflects that 
the Veteran denied a history of hospitalization or 
surgeries.  The Veteran complained of right ankle pain, 
tightness, stiffness, swelling, fatigability, and lack of 
endurance with long distance walking.  The Veteran denied 
instability, giving out, and locking.  He took Advil for 
pain or discomfort with good effect.  The Veteran stated 
that his right ankle pain at its worst was 8 to 9 out of 10 
(10 being the worst).  He further reported that he was able 
to walk on the right foot.  He also stated that he does not 
wear an ACE wrap.  He mentioned that he has periods of 
flare-ups with increased activity, that last through the 
night.  The VA examiner further stated that there was no 
additional limitation of motion or functional impairment 
during the flare-up.  The Veteran did not use a crutch, 
corrective shoes, or brace.  The Veteran denied a history of 
dislocation, recurrent subluxation, and inflammatory 
arthritis.  He further stated that it does not affect his 
usual occupation or daily activities.  However, the Veteran 
stated that when he returns to the work force that "it may 
affect his ability to do his job because he has to walk out 
the shop from his office and he will need to stand to 
establish necessary repairs."

A November 2007 private treatment record reflects that the 
Veteran complained of bilateral ankle pain and functional 
instability.  He told the physician that he injured his left 
ankle when he twisted his foot on a pebble and that 18 
months later he sustained an inversion injury to the right 
ankle.  He reported that his pain was made worse by walking 
long distances and that he was limited in his ability to 
run, hike, and stand for long periods of time.  He was 
constantly worried that his ankle was going to give out on 
him.  He used custom inserts and anti-inflammatory 
medication, but denied receiving corticosteroid injections 
and wearing a brace.  On physical examination, the Veteran 
complained of moderate tenderness.  There was no weakness or 
restriction of ankle or hindfoot motion.  He had intact 
light touch sensation.  The physician noted that the 
September 2007 x-rays showed no fractures or arthritic 
changes.  The Veteran was diagnosed with a ligamentous 
instability.

A January 2008 VA Infectious, Immune, and Nutritional 
Examination report indicated that there was pain on motion 
of the right ankle with grimacing.  There was no objective 
evidence of spasm, weakness, or tenderness.  Dorsiflexion 
was 0 to 20 degrees with pain; plantar flexion was 0 to 45 
degrees; inversion was 0 to 20 degrees; and eversion was 0 
to 20 degrees.  There was no varus or valgus angulation of 
the os calcis in relationship to the long axis of the tibia 
and fibula.  The joint was painful on motion, but was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was also no 
functional loss or additional limitation due to repetitive 
use.  The VA examiner diagnosed the Veteran with ankle 
pain/discomfort.  He diagnosed the Veteran with right ankle 
sprain.

After a review of the evidence, the Board finds that, for 
the entire initial rating appeal, the residuals of a right 
ankle sprain have been full range of motion, with no 
ankylosis or malunion of the ankle.  As range of motion of 
the right ankle in dorsiflexion was full on the January 2008  
VA examination, i.e., dorsiflexion of 20 degrees and plantar 
flexion of 45 degrees, the range of motion does not more 
nearly approximate or equate to moderate limitation of 
motion of the ankle, required for a 10 percent rating under 
Diagnostic Code 5271, considering additional functional loss 
and repetitive use under 38 C.F.R. §§ 4.40, 4.45.  The Board 
concludes that there was no period during this appeal where 
a compensable rating for right ankle sprain was warranted.  
Fenderson, supra.  

And the Veteran has not had right ankle surgery and there is 
no evidence of malunion or ankylosis which would warrant 
consideration of Diagnostic Codes 5270, 5272, 5273, and 
5274.  38 C.F.R. § 4.71a.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  After considering all the evidence of record, 
the Board finds that a compensable rating for a right ankle 
sprain is not warranted for any time during the initial 
rating period.  38 C.F.R. § 4.71a, Diagnostic Codes 5271.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's appeal for a higher 
(compensable) initial disability rating for right ankle 
sprain, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular 
evaluation would have been warranted for the right ankle 
sprain.  In exceptional cases an extraschedular rating may 
be provided.  38 C.F.R. § 3.321 (2009).  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service- connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating. 
Id.

Turning to the first step of the extraschedular analysis, 
the Veteran's right ankle sprain does not present an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  The schedular rating criteria in this case 
specifically contemplate limitation of motion of the ankle, 
including due to pain, weakness, stiffness, incoordination, 
fatigability, swelling, and similar orthopedic factors that 
limit motion.  

The evidence also does not show that the right ankle sprain 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
referral for consideration of extraschedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




Service Connection for a Left Ankle Sprain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran seeks service connection for a left ankle 
sprain.  Service treatment records show that in service that 
the Veteran complained of bilateral ankle pain.  A July 2006 
service treatment record reflects that the Veteran twisted 
his left ankle (inward) when he stepped on a rock.  He was 
diagnosed during service with a left ankle sprain.  An 
August 2007 service treatment record reflects that the 
Veteran continued to complain of bilateral ankle pain with 
joint stiffness.  The Veteran separated from active service 
in September 2007.  

Soon after service, VA treatment records reflect complaints 
and treatment for bilateral ankle pain.  One month after 
service separation, an October 2007 VA treatment record 
diagnosed the Veteran with ankle pain and questionable 
etiology.

The Veteran underwent a VA examination in October 2007.  The 
Veteran told the VA examiner that he injured his left ankle 
in service when he tripped on a stone.  The VA examiner 
diagnosed the Veteran with left ankle sprain.  He concluded 
that the Veteran's residuals of a left ankle sprain were as 
least as likely related to service.  He also stated the Army 
boot more than likely offered support over the uneven 
terrain.  

A November 2007 private treatment record reflects that the 
Veteran complained of bilateral ankle pain and functional 
instability.  He told the physician that he injured his left 
ankle when he twisted his foot on a pebble and that 18 
months later he sustained an inversion injury to the right 
ankle.  The physician noted that the September 2007 x-rays 
showed no fractures or arthritic changes.  The Veteran was 
diagnosed with left ankle functional instability. 

A January 2008 VA Infectious, Immune, and Nutritional 
Examination report indicated that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness 
of the left ankle.  The VA examiner found that the left 
ankle pain was present prior to the Veteran's diagnosis of 
Babesia.  Therefore, the left ankle condition was not 
secondary to Babesia.

After a careful review of the evidence, the Board concludes 
that the evidence shows a left ankle sprain injury in 
service, chronic left ankle symptoms on service, and 
continuous post-service symptoms.  The service treatment 
records show a left ankle injury in service with multiple 
complaints of left ankle pain.  The Veteran is competent to 
report sustaining a left ankle injury and receiving 
treatment for that injury during service.  Additionally, the 
Veteran immediately filed a claim for service connection 
upon separation from service, which speaks to continuity of 
the claim to service.

The  Board also finds that the evidence of record is at 
least in relative equipoise on the questions of whether the 
Veteran has a left ankle sprain, and whether the left ankle 
sprain is related to service.  The October 2007 VA examiner 
diagnosed the 


Veteran with a left ankle sprain, and provided an opinion 
that it was as least as likely as not related to service.  
For these reasons, and with resolution of reasonable doubt 
in favor of the Veteran, the Board finds that the criteria 
for service connection for a left ankle sprain are met.   38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for a right ankle sprain is 
denied.

Service connection for a left ankle sprain is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


